Citation Nr: 0618646	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  02-08 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from April 1944 to February 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The case returns to the Board following remands to the RO in 
September 2003, February 2005, and December 2005.


FINDING OF FACT

There is competent evidence of a bilateral knee injury during 
the period of active service from April 1944 to February 1946 
with continuous symptoms thereafter and a current bilateral 
knee disability.  


CONCLUSION OF LAW

Service connection for a bilateral knee disability is 
granted.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.6, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2004).  

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.    

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 
3007(b) [now 38 U.S.C.A. § 5107(b)], a 
veteran is entitled to the "benefit of 
the doubt" when there is an approximate 
balance of positive and negative 
evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

When, after consideration of all evidence 
and material of record in this case 
before the Department with respect to 
benefits under laws administered by the 
Secretary, there is an approximate 
balance of positive and negative evidence 
regarding the merits of an issue material 
to the determination in the matter, the 
benefit of the doubt in resolving each 
such issue shall be given to the 
claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.

Here, the Board finds that service connection is in order for 
a bilateral knee disability.  Although the veteran's service 
medical records do not document knee injuries sustained in 
service, by the veteran's own account he tripped on a loose 
shell while serving as a ship gunner and fell awkwardly into 
his hyperflexed knees in 1944 or 1945.  Years later, the 
veteran developed bilateral knee osteoarthritis, causing him 
to undergo bilateral total knee arthroplasties in 1997.  In 
January 2006, after extensive review of the veteran's claims 
folder and medical records, the VA examiner opined that it is 
as likely as not that the veteran's in-service fall 
contributed to or somewhat accelerated the degenerative 
process of his current arthritis.  Affording the veteran the 
benefit of the doubt, the Board finds that the evidence 
supports service connection for a bilateral knee disability.  
38 U.S.C.A.  § 5107(b).    

This is not to suggest that all of the veteran's current knee 
problems can be reasonable associated with a fall more than 
60 years ago.  Clearly, the veteran's age and the decades he 
used his knees prior to, and after, service impacted on the 
veteran's current bilateral knee disorder.  In fact, it 
appears clear that most of the veteran's knee problems are 
not the result of his service in World War II.  However, such 
a finding is not a suggestion that some of the veteran's knee 
problems may reasonably be associated with his in-service 
fall.  Such a finding is consistent with the medical opinion 
of January 2006.  The nature and extent of the disorder 
caused by the veteran's service from April 1944 to February 
1946 is not before the Board at this time, but should be 
taken into consideration by the RO. 

The Duty to Notify and the Duty to Assist

Upon the submission of a substantially complete application 
for benefits, statutory law creates an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, statutes define the obligation of VA with respect 
to its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A.  § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by 
statutory law and implementing regulations, and in view of 
the Board's favorable disposition of the issue on appeal, the 
Board finds all notification and development actions needed 
to fairly adjudicate the claim have been accomplished and no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The Board is also satisfied as to compliance with its 
instructions from the previous remands.  See Stegall v. West, 
11 Vet. App. 268 (1998).

ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for a bilateral knee 
disorder is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


